internal_revenue_service number release date index number --------------------------- -------------------------------- ---------------------------------------------- ------------------------- in re ----------------------------------- ------------------- --------------------------- ------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number ------------------- refer reply to cc intl b01 - plr-105942-03 date june ty ------------------- ----------------------------------- ----------------------- ------------ -------------------------------------------------- ---------------------- -------------------------- --------------- ---------------------- ------------------------------------------------ ------------------------ ------- legend grantor country a_trust date x amount country b foreign trustee date y year z dear ------------ this is in response to your letter dated date in which you requested rulings concerning the proper income gift and generation-skipping_transfer gst tax treatment of the domestication of a foreign_trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts plr-105942-03 grantor who at the time was a resident and citizen of country a established the trust on date x the trust was initially funded with amount no additional capital contributions have been made foreign trustee a banking institution organized under the laws of country b was appointed trustee the trust is a foreign_trust under sec_7701 and sec_7701 of the internal_revenue_code the trust is an irrevocable_trust established for the primary benefit of grantor’s grandchildren the beneficiaries include citizens and residents of the united_states grantor retained no powers that caused him to be treated as the owner of the trust under sec_671 clause b of the deed_of_trust defines perpetuity date as the day preceding the one hundred fiftieth anniversary of the date of the deed clause a provides that until the trust division event the trustees shall be authorized to distribute to or for the benefit of grantor’s then living grandchildren as much of the net_income and or principal of the trust fund as the trustees deem advisable for the education of the grandchildren clause b provides that the trust division event shall occur upon the earlier of i a grandchild of grantor attaining years of age or ii the death of all grandchildren of grantor upon the trust division event the trust shall terminate and the trustees shall divide the assets of the trust into equal shares for grantor’s grandchildren or if any of them are not living at the trust division event then for the deceased grandchild’s issue on a per stirpes basis each such share or part of a share allocated to a descendant of grantor who is living at the trust division event shall be placed in a separate trust and the trustees thereafter shall hold administer and distribute said trust for the primary benefit of the descendant to whom such share is allocated and for the benefit of such descendant’s issue in accordance with the provisions of clause clause provides that if a_trust is to be established for the primary benefit of a beneficiary and for the benefit of such beneficiary’s issue which trust is to be held administered and or distributed in accordance with the provisions of this clause each such trust is referred to in the deed as a dynasty_trust the trustees shall manage invest and reinvest the assets of each such dynasty_trust and shall distribute the income and principal of each such dynasty_trust in accordance with the following provisions a during the term of each dynasty_trust the trustees shall distribute to or for the benefit of the beneficiary for whose primary benefit such dynasty_trust is established and for such beneficiary’s issue as much of the income and or principal of such beneficiary’s dynasty_trust as the plr-105942-03 trustees deem necessary or advisable to provide for the education and health of such beneficiary and such beneficiary’s issue during the term of each dynasty_trust the trustees also shall distribute to or for the benefit of any one or more among such beneficiary and such beneficiary’s issue who is at least years of age as much of the income and or principal of such beneficiary’s dynasty_trust as the trustees deem necessary or advisable to provide for the maintenance and support in reasonable comfort of such beneficiary and such beneficiary’s issue who are at least years of age b upon the first to occur of the death of the beneficiary for whose primary benefit such dynasty_trust is established or the perpetuity date such dynasty_trust shall terminate clause of the schedule to the deed_of_trust provides that the trust shall be governed in all respect by the laws of the trust domicile country b is the first trust domicile but the trustees may by deed change the trust domicile to any other jurisdiction that would recognize the validity of the trust and the respective interests of the beneficiaries due to a change_in_circumstances grantor established residency in the united_states on date y a date that is less than years after date x since date y grantor has been treated as the owner of the trust pursuant to sec_679 and has paid u s income_tax on the income of the trust grantor became a u s citizen in year z the trust’s advisors have determined that it would be in the best interest of the beneficiaries of the trust to convert the trust to a domestic_trust the trustee selection committee plans to change the trustee from foreign trustee to an institution organized and established under the laws of the united_states or of one of the several states in the united_states u s resident trustee the perpetuity date will be changed if necessary to comply with the applicable law rulings requested the domestication of the trust and the trust’s resulting change in status from a foreign grantor_trust to a domestic nongrantor_trust will not cause a gain recognition event under sec_684 of the code and sec_1_684-2 of the income_tax regulations at the time of the domestication or at grantor’s death no aspect of domestication including the trust’s change_of status from a foreign grantor_trust to a domestic nongrantor_trust and the change_of fiduciary from foreign trustee to u s resident trustee will give rise to a gift_for purposes of plr-105942-03 sec_2501 nor will future distributions from the trust be subject_to the gift_tax no aspect of domestication including the trust’s change_of status from a foreign grantor_trust to a domestic nongrantor_trust and the change_of fiduciary from foreign trustee to u s resident trustee will cause the gst tax under sec_2601 to apply to an otherwise taxable_termination or taxable_distribution from the trust and the dynasty trusts law and analysis ruling sec_671 provides that where it is specified in subpart e of part of subchapter_j chapter of the code that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_679 provides that a united_states_person who directly or indirectly transfers property to a foreign_trust shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a united_states_beneficiary of any portion of such trust sec_679 provides that if a nonresident_alien_individual has a residency_starting_date within years after directly or indirectly transferring property to a foreign_trust sec_679 and sec_6048 shall be applied as if such individual transferred to such trust on the residency_starting_date an amount equal to the portion of such trust attributable to the property transferred by such individual to such trust in such transfer sec_684 provides that except as provided in regulations in the case of any transfer of property by a united_states_person to a foreign_estate_or_trust for purposes of subtitle a of the code such transfer shall be treated as a sale_or_exchange for an amount equal to the fair_market_value of the property transferred and the transferor shall recognize as gain the excess of the fair_market_value of the property so transferred over the adjusted_basis of such property in the hands of the transferor sec_684 provides that sec_684 shall not apply to a transfer to a_trust by a united_states_person to the extent that any person is treated as the owner of such trust under sec_671 plr-105942-03 sec_1_684-2 of the income_tax regulations provides that if any portion of a foreign_trust is treated as owned by a u_s_person under subpart e of part i of subchapter_j chapter of the code and such portion ceases to be treated as owned by that person under such subpart other than by reason of an actual transfer of property from the trust to which sec_1_684-2 applies the u_s_person shall be treated as having transferred immediately before but on the same date that the trust is no longer treated as owned by that u_s_person the assets of such portion to a foreign_trust sec_1_684-2 addresses a situation where a_trust is a foreign_trust both before and after it ceases to be treated as owned by a u_s_person and the only change is the trust’s status for purposes of subpart e immediately following the change in the trust’s status the assets are held in a foreign_trust that is taxable under sec_641 et seq and is not generally subject_to u s income_tax except to the extent it derives income_from_sources_within_the_united_states in this case the trust currently is a foreign_trust although the trust’s beneficiaries include citizens and residents of the united_states sec_679 was not applicable on date x when the trust was created because grantor was a nonresident_alien when grantor became a resident_of_the_united_states on date y a date that was less than years after date x sec_679 caused sec_679 to become applicable consequently grantor has been treated as the owner of the trust since date y if the trust becomes a domestic_trust sec_679 will cease to apply and the trust will cease to be treated as owned by grantor under subpart e when the trust becomes a domestic_trust sec_684 will have no application because the domestication of the trust is not treated as a transfer to a foreign_trust sec_684 and sec_1_684-2 of the income_tax regulations apply only to transfers to foreign trusts therefore based upon the information submitted and the representations made we conclude that the domestication of the trust and the trust’s resulting change_of status from a foreign grantor_trust to a domestic nongrantor_trust will not cause a gain recognition event under sec_684 and sec_1_684-2 of the regulations at the time of domestication or at grantor’s death ruling sec_2501 provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident not a plr-105942-03 citizen_of_the_united_states the tax shall apply to a transfer only if the property is situated within the united_states sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift sec_25_2511-2 of the gift_tax regulations provides that a gift of property is complete to the extent the donor has so parted with dominion and control as to leave him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-1 provides that in the case of a gift by a nonresident_not_a_citizen_of_the_united_states if the gift was made on or after date by a donor who was not an expatriate to whom sec_2501 was inapplicable on the date of the gift by reason of sec_2501 and paragraph a of sec_25_2501-1 the gift_tax applies only if the gift consisted of real_property or tangible_personal_property situated within the united_states at the time of the transfer sec_25_2511-1 provides in part that the gift_tax is applicable only to a transfer of a beneficial_interest in property it is not applicable to a transfer of bare_legal_title to a trustee in this case grantor made a completed_gift at the time that he transferred property to the trust furthermore the transfer of title from foreign trustee to u s resident trustee would not result in a taxable gift therefore based upon the information submitted and the representations made we conclude that no aspect of domestication including the trust’s change_of status from a foreign grantor_trust to a u s nongrantor_trust and the change_of fiduciary from foreign trustee to u s resident trustee will give rise to a gift_for purposes of sec_2501 nor will future distributions from the trust be subject_to the gift_tax ruling sec_2601 imposes a tax on each generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means -- a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in plr-105942-03 trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of chapter the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust if all interests in such trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2663 provides that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of chapter including regulations consistent with the principles of chapter sec_11 and sec_12 providing for the application of this chapter in the case of transferors who are nonresidents not citizens of the united_states nra transferors sec_26_2663-2 of the generation-skipping_transfer_tax regulations provides that chapter applies to a taxable_distribution or a taxable_termination to the extent that the initial transfer of property to the trust by a nra transferor whether during life or at death was subject_to the federal estate or gift_tax within the meaning of sec_26_2652-1 sec_26_2652-1 provides in part that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits in this case grantor transferred property to the trust while he was a nonresident_alien the original transfer to the trust was not subject_to federal gift_tax because neither grantor nor the trust property had u s situs because the initial transfer was not subject_to the federal gift or estate_tax the gst tax does not apply to distributions from and terminations of the trust therefore based upon the information submitted and the representations made we conclude that no aspect of domestication including the trust’s change_of status from a foreign grantor_trust to a domestic nongrantor_trust and the change_of fiduciary from foreign trustee to u s resident trustee will cause the plr-105942-03 gst tax to apply to an otherwise taxable_termination or taxable_distribution from the trust and the dynasty trusts under sec_2601 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning whether the trust will be a domestic_trust following the change_of fiduciary from foreign trustee to u s resident trustee this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely m grace fleeman senior counsel branch office of associate chief_counsel international cc ------------------------------------ ------------------- ---------------------- -------------------------
